—Order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered March 2, 2000, which denied and dismissed the petition brought pursuant to CPLR article 78 to annul an order of respondent, dated May 21, 1999, revoking a rent reinstatement order of the Rent Administrator dated November 24, *1361998 and reinstating a prior rent reduction order dated June 7, 1995, unanimously affirmed, without costs.
The Commissioner’s order denying petitioner landlord’s rent restoration application upon finding extant elevator violations in petitioner’s building has a rational basis and is not arbitrary and capricious. Accordingly, it may not be judicially disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; Greystone Mgt. Corp. v Conciliation & Appeals Bd., 94 AD2d 614, 617, affd 62 NY2d 763). As an agency charged with protecting the health and safety of tenants, respondent properly relied on the expertise of the Department of Buildings in determining whether the elevators in the subject apartment building were working properly (see, Matter of H&H Equities v New York State Div. of Hous. & Community Renewal, 235 AD2d 360). We have considered petitioner’s remaining arguments and find them unavailing. Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.